Exhibit 10.2 Name: [ ●] Number of Restricted Stock Units subject to Award: [ ●] Date of Grant: [ ●] ULTRAGENYX PHARMACEUTICAL INC. 2 RESTRICTED STOCK UNIT AGREEMENT (EMPLOYEES) (ex-U.S.) This agreement (this “Agreement”) evidences an award (the “Award”) of restricted stock units (the “Restricted Stock Units”) granted by Ultragenyx Pharmaceutical Inc. (the “Company”) to the undersigned (the “Grantee”) pursuant to and subject to the terms of the Ultragenyx Pharmaceutical Inc. 2014 Incentive Plan (as amended from time to time, the “Plan”), which is incorporated herein by reference. 1. Grant of Restricted Stock Units. The Company grants to the Grantee on the date set forth above (the “Date of Grant”) an award consisting of the right to receive on the terms provided herein and in the Plan, one share of Stock with respect to each Restricted Stock Unit forming part of the Award, in each case, subject to adjustment pursuant to Section7(b) of the Plan in respect of transactions occurring after the date hereof. 2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized terms used herein have the same meaning as in the Plan. [The following terms have the following meanings: (a) [●].] 3. Vesting. Unless earlier terminated, forfeited, relinquished or expired, the Restricted Stock Units shall vest as follows: [●]. 4. Delivery of Stock. The Company shall deliver to the Grantee as soon as practicable upon the vesting of the Restricted Stock Units or any portion thereof, but in all events no later than March15th of the year following the year in which such Restricted Stock Units vest, one share of Stock with respect to each such vested Restricted Stock Unit, subject to the terms of the Plan and this Agreement. 5. Dividends; Other Rights. The Award shall not be interpreted to bestow upon the Grantee any equity interest or ownership in the Company or any Affiliate prior to the date on which the Company delivers shares of Stock to the Grantee (if any). The Grantee is not entitled to vote any shares of Stock by reason of the granting of this Award or to receive or be credited with any dividends declared and payable on any share of Stock prior to the date on which any such share is delivered to the Grantee hereunder. The Grantee shall have the rights of a shareholder only as to those shares of Stock, if any, that are actually delivered under this Award. 6. Forfeiture; Recovery of Compensation. (a) The Administrator may cancel, rescind, withhold or otherwise limit or restrict the Award at any time if the Grantee is not in compliance with all applicable provisions of this Agreement and the Plan. (b) By accepting the Award the Grantee expressly acknowledges and agrees that his or her rights, and those of any permitted transferee of the Award, under the Award to any Stock acquired under the Award or proceeds from the disposition thereof, are subject to Section6(a)(5) of the Plan (including any successor provision). Nothing in the preceding sentence shall be construed as limiting the general application of Section10 of this Agreement. 7. Nontransferability. Neither the Award nor the Restricted Stock Units may be transferred except as expressly permitted under Section6(a)(3) of the Plan. 8. Certain Tax Matters. (a) The Grantee expressly acknowledges and agrees that the Grantee’s rights hereunder, including the right to be issued shares of Stock upon the vesting of the Restricted Stock Units (or any portion thereof), are subject to the Grantee’s promptly paying, or in respect of any later requirement of withholding being liable promptly to pay at such time as such withholdings are due, to the Company in cash (or by such other means as may be acceptable to the Administrator in its discretion) all taxes required to be withheld, if any (including, without limitation, any social security, healthcare or mandatory retirement contributions and similar taxes or employee contributions). No shares of Stock will be transferred pursuant to the vesting of the Restricted Stock Units (or any portion thereof) unless and until the Grantee or the person then holding the Award has remitted to the Company an amount in cash sufficient to satisfy any federal, state, local, or foreign withholding tax requirements then due and has committed (and by accepting this Award the Grantee shall be deemed to have committed) to pay in cash all tax withholdings required at any later time in respect of the transfer of such shares, or has made other arrangements satisfactory to the Company with respect to such taxes. The Grantee also authorizes the Company and its subsidiaries to withhold such amount from any amounts otherwise owed to the Grantee, but nothing in this sentence shall be construed as relieving the Grantee of any liability for satisfying his or her obligations under the preceding provisions of this Section. (b) The Grantee expressly acknowledges that because this Award consists of an unfunded and unsecured promise by the Company to deliver Stock in the future, subject to the terms hereof, it is not possible to make a so-called “83(b) election” with respect to the Award. 9. Effect on Employment. Neither the grant of the Award, nor the issuance of Shares upon vesting of the Award, will give the Grantee any right to be retained in the employ or service of the Company or any of its Affiliates, affect the right of the Company or any of its Affiliates to discharge or discipline such Grantee at any time, or affect any right of such Grantee to terminate his or her Employment at any time. 10. Data Protection. With his or her participation to the Plan, the Optionee expressly agrees to the collection, process, transfer and storage of his or her personal and professional data by the Company, by any mean whatsoever, to the extent they are strictly necessary for the administration of the Plan. The Company may share the collected information with its subsidiaries or its affiliates, with its trusts, accountants, brokers, third party directors or any other person taking control of the Company or its subsidiaries or business units. The Company’s department of human resources is designated as data controller in connection with the Plan. The transfer of the Participant’s data outside of the European Union is designed to ensure the implementation of the Plan. All data thus collected shall only be stored for such period of time as strictly necessary to implement the Plan, and in no event shall the Company store these data for more than 3 years after the termination of employment of an Optionee. Pursuant to applicable laws and regulations, the Optionee is granted the right to access, correct and oppose, for legitimate reasons, the collection of his or her personal or professional data in connection with the Plan. The Optionee is hereby informed that the collection and process, as well as the transfer outside of the European Union, of his or her personal or professional data gave rise to the necessary declarations and authorizations, as the case may be, by the national authorities having jurisdiction. 11. Provisions of the Plan. This Agreement is subject in its entirety to the provisions of the Plan, which are incorporated herein by reference. A copy of the Plan as in effect on the Date of Grant has been furnished to the Grantee. By accepting the Award, the Grantee agrees to be bound by the terms of the Plan and this Agreement. In the event of any conflict between the terms of this Agreement and the Plan, the terms of the Plan shall control. 12. Acknowledgments. The Grantee acknowledges and agrees that (a)this Agreement may be executed in two or more counterparts, each of which shall be an original and all of which together shall constitute one and the same instrument, (b)this agreement may be executed and exchanged using facsimile, portable document format (PDF) or electronic signature, which, in each case, shall constitute an original signature for all purposes hereunder and (c)such signature by the Company will be binding against the Company and will create a legally binding agreement when this Agreement is countersigned by the Grantee. [The remainder of this page is intentionally left blank.] IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its duly authorized officer. ULTRAGENYX PHARMACEUTICAL INC. By: Name: Title: Dated: Acknowledged and Agreed: By [Grantee’s Name] [Signature Page to Restricted Stock Unit Agreement]
